Citation Nr: 0932914	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-44 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for skin cancers 
involving the left neck, left upper arm, and the right 
forearm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service-connection for 
skin cancers involving the left neck, left upper arm, and the 
right forearm with a noncompensable evaluation effective 
August 29, 1994.  

In April 2008, the Board remanded the issue for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

In the April 2008 decision, the Board referred the issue of 
service connection for actinic keratosis.  As review of the 
claims folder does not reveal that the RO has addressed this 
issue, it is again REFERRED for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The scar on the Veteran's left neck measures 1.5 cm. by 
.5 cm.; the scar on his left upper arm measures 2.5 cm. by .5 
cm.; and the scar on his right forearm measures 2.5 cm. by .5 
cm.  

2.  Each scar is well-healed and subtle without elevation, 
hypertrophy, adherence or tenderness.  




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected skin cancers involving the left neck, left 
upper arm, and the right forearm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7818 (2002) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

Service connection was established for skin cancers involving 
the left neck, left upper arm, and the right forearm with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.118, DC 
7818 effective August 29, 1994, the date on which the 
Veteran's claim for service connection was received.  The RO 
noted that the medical evidence showed the Veteran had 
squamous cell carcinomas removed from the right forearm and 
left upper arm and basal cell carcinoma removed from the left 
side of the neck.  See December 2002 rating decision.  

During the pendency of the Veteran's appeal, the schedule of 
ratings for the skin was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49, 590 (2002).  The criteria in effect 
prior to August 30, 2002 will be considered in conjunction 
with the schedule of ratings for the skin in effect as of 
that date, but the criteria as amended in August 2002 cannot 
be applied before their effective date.  

The Board notes that a subsequent amendment to this schedule 
went into effect on October 23, 2008; however, as the 
Veteran's claim was filed prior to this date, the current 
regulatory criteria related to the skin are not for 
application in this case.  

Prior to August 30, 2002, DC 7818 provided that malignant new 
skin growths were to be rated as scars, disfigurement, etc., 
on the extent of constitutional symptoms, physical 
impairment.  38 C.F.R. § 4.118, DC 7818 (2002).  Also prior 
to August 30, 2002, 10 percent evaluations were assigned for 
moderately disfiguring scars of the head, face or neck (DC 
7800); for second degree scar burns in an area or areas 
approximating 1 square foot (0.1 m. squared) (DC 7802); for 
superficial scars which were poorly nourished with repeated 
ulceration (DC 7803); and for scars which were tender and 
painful on objective demonstration (DC 7804).  Under DC 7805, 
a scar could also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, DCs 7800-7805 (2002).  

Effective August 30, 2002, malignant skin neoplasms (other 
than malignant melanoma) were rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or impairment of function.  See 38 C.F.R. 
§ 4.118, DC 7818 (2008).  

Pursuant to DC 7800 effective August 30, 2002, a 10 percent 
evaluation was assigned for disfigurement of the head, face, 
or neck with one characteristic of disfigurement.  Note 1 to 
this diagnostic code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

A 10 percent evaluation was also warranted under the criteria 
in effect as of August 30, 2002 for scars (other than head, 
face, or neck), in an area or areas exceeding 6 square inches 
(39 sq. cm.) that are deep or that cause limited motion (DC 
7801); for scars (other than head, face, or neck) in an area 
or areas of 144 square inches (929 sq. cm.) or greater, that 
are superficial and that do not cause limited motion (DC 
7802); for superficial unstable (defined as frequent loss of 
covering of skin over the scar under Note (2)) scars (DC 
7803); and for superficial scars which are painful on 
examination (DC 7804).  As it was under the criteria in 
effect prior to August 30, 2002, a scar may also be rated 
based on limitation of function of the part affected (DC 
7805).

The medical evidence in this case consists of both private 
and VA treatment records, to include several VA compensation 
and pension (C&P) examination reports.  At this juncture, the 
Board notes that many of the private treatment records 
associated with the claims folder detail treatment for the 
Veteran's skin cancer, but do not mention the service-
connected residual scars.  See records from Dr. P. Espy, Dr. 
T.E. Rist, and Dr. R.C. Griffith.  

The Veteran underwent a VA C&P examination in September 2002, 
at which time he reported having intermittent development of 
skin lesions classically associated with chronic ultraviolet 
light exposure over the past few years.  These lesions were 
reported to have appeared randomly over his sun-exposed skin.  
The Veteran indicated that treatment at that time included 
surgical excision, surgical destruction and cryosurgery of 
pre-cancerous skin lesions.  He also reported "sensitive," 
irritated patches of skin.  Physical examination revealed 
that the Veteran had thin, modeled skin involving his scalp, 
face, ears, nape, upper trunk, forearms and hands.  The 
examiner noted crusted lesions involving the dorsal surfaces 
of both forearms and a pearly, popular lesion involving his 
upper back.  There was no clinical testing done other than 
the actinic keratosis involving his forearms.  It was noted 
that these lesions were treated by means of cryocautery with 
liquid nitrogen at the time of evaluation.  No photographs of 
the Veteran's skin were taken.  

The Veteran underwent a VA C&P skin diseases examination in 
May 2005, at which time he reported treatment about two 
months prior to have a lesion burned off his arm and face.  
He denied any side effects with treatment.  The examiner 
noted there were no local or systemic symptoms.  Physical 
examination of the Veteran's neck revealed a scar that was 
5.5 cm. long on the right posterior neck or cervical area.  
There were no keratotic lesions noted on the Veteran's left 
neck.  Physical examination of the Veteran's extremities 
revealed multiple actinic keratotic lesions that were 
precancerous on both forearms.  The examiner noted 
approximately four to five areas of scaly, erythematous 
lesions on the right forearm and approximately three to four 
scaly, erythematous areas on the left forearm.  Both areas 
appeared to consist with the appearance of actinic keratoses, 
which can be precancerous for squamous cell.  Regarding 
scarring, the examiner reported that there was no actual 
scarring, but there was hypopigmentation all over the 
Veteran's forearms.  The examiner asserted that the areas 
were too numerous to count but contended that the 
hypopigmentation covered almost the entire area of both 
forearms on the dorsal aspect.  The Veteran was diagnosed 
with squamous cell carcinoma, status post surgical removal, 
and multiple actinic keratotic lesions on the bilateral 
dorsal forearms.  

The Veteran underwent a third VA C&P examination in April 
2009, at which time his claims folder was available and 
reviewed.  The examiner reported that there was definite 
documentation of the following: squamous cell carcinomas on 
the posterior neck (1972), right forearm and left upper arm 
and basal cell carcinoma on the left neck.  The examiner also 
indicated that the Veteran had developed numerous actinic 
keratoses on the arms and face since 1972, which were treated 
every six months with liquid nitrogen and once in the 1990s 
with 5-fluorouracil cream to the face.  It was noted that the 
Veteran was currently under the care of Dr. Griffith and that 
he had no skin pain at the site of the previous treatment 
sites.  

A total skin examination was performed, which revealed 
diffuse actinic damage and solar elastosis on the face, upper 
extremities and upper chest.  The examiner reported well-
healed, subtle scars with no elevation, hypertrophy, 
adherence, or tenderness in several locations.  The scar on 
the posterior neck measured 5.5 cm. by .3 cm.; the scar on 
the left neck measured 1.5 cm. by .5 cm.; the scar on the 
right forearm was 2 cm. by .5 cm.; and the scar on the left 
posterior arm was 2.5 cm. by .5 cm.  The examiner also 
reported a tender, keratotic papule on the left posterior ear 
and keratotic macules and thin papules on both external ears, 
frontal hairline, and dorsal forearms and hands.  There were 
no palpable lymph nodes in the neck, axille and groin.  

The assessment made was a 78 year old Veteran with 
significant sun damage to his skin that  resulted in at least 
four documented non-melanoma skin cancers and innumerable 
pre-cancerous actinic keratoses.  The examiner reported that 
it was understandable that the Veteran requires twice-yearly 
treatments by a dermatologist to manage his skin condition.  
The examiner also noted that the Veteran likely has an 
evolving squamous cell skin cancer on the left postauricular 
skin at this time.  

The evidence of record does not support the assignment of a 
compensable rating for service-connected skin cancers 
involving the left neck, left upper arm, and the right 
forearm under either the criteria in effect prior to August 
30, 2002 or the criteria in effect as of that date and prior 
to October 23, 2008.  Although one of the scars is located on 
the Veteran's neck, it has never been shown to be moderately 
disfiguring and it does not meet any of the 8 characteristics 
of disfigurement so as to warrant a 10 percent evaluation 
under DC 7800.  Rather, the September 2002 VA examiner made 
no mention of the Veteran's neck; the May 2005 VA examiner 
neck reported a scar on the right posterior neck, but no 
keratotic lesions noted on the left neck; and the April 2009 
VA examiner indicated that a scar on the left neck measured 
1.5 cm. by .5 cm, describing both as well-healed and subtle 
without elevation, hypertrophy, adherence, or tenderness.  

A 10 percent evaluation is also not warranted under DCs 7802, 
7803 and 7804 in effect prior to August 30, 2002 in the 
absence of evidence that any of the Veteran's scars are the 
result of second degree burns; are superficial and poorly 
nourished with repeated ulceration; or as superficial, tender 
and painful on objective demonstration.  Nor is a 10 percent 
evaluation warranted under these diagnostic codes subsequent 
to the August 30, 2002 amendments, as the Veteran's scars are 
not superficial without causing limited motion in an area or 
areas of 144 square inches (929 sq. cm.) or greater; they are 
not superficial and unstable; and they are not superficial 
and painful on examination.  

Rather, during the September 2002 VA examination, the 
examiner reported thin, modeled skin involving the Veteran's 
forearms with crusted lesions on the dorsal surfaces of both 
forearms; during the May 2005 VA examination, the VA examiner 
reported the absence of actual scarring, though approximately 
four to five areas of scaly, erythematous lesions on the 
right forearm and approximately three to four scaly, 
erythematous areas on the left forearm were noted, as well as 
hypopigmentation covering almost the entire area of both 
forearms on the dorsal aspect; and during the April 2009 VA 
examination, the scar on the Veteran's left neck measured .75 
sq. cm., the scar on his right forearm measured 1 sq. cm., 
and the scar on his left posterior arm measured 1.25 sq. cm.  
Moreover, each was described as well-healed and subtle 
without elevation, hypertrophy, adherence, or tenderness at 
that time.  While the Veteran reported a painful knot behind 
his left ear and the examiner noted a tender keratotic papule 
on the left posterior ear in 2009, the Veteran is not service 
connected for either of these conditions.

DC 7801 in effect as of August 30, 2002 is also not for 
application, as none of the scars have been described as deep 
or causing limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.).  

Lastly, in the absence of any limitation of function 
involving the Veteran's neck, left upper arm or right 
forearm, DC 7805, which underwent no changes at the time of 
the August 30, 2002 amendments, is also not for application.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected 
skin cancers involving the left neck, left upper arm, and 
right forearm are contemplated by the rating criteria, which 
reasonably describe the Veteran's disability.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the December 2002 
rating decision that is the subject of this appeal.  The 
Veteran's disagreement with the initial rating assigned, 
however, stems from his December 2003 notice of disagreement, 
which is subject to section 7105 procedures.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (2004).  The Board is bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

The Veteran was given Section 5103(a) notice in a January 
2004 letter, which informed him of the evidence necessary to 
establish a claim for increased rating and advised him of his 
and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The Veteran was provided with notice concerning 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in an April 2008 letter.  
The claim was readjudicated in a June 2009 statement of the 
case.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the Veteran's private and VA treatment records have 
been associated with the claims folder and he was afforded 
several VA examinations in connection with his claim.  While 
photographs were not taken on 2009 VA examination, the Board 
finds that this is not prejudicial because the examiner 
provided a detailed description of the scars in accordance 
with the rating criteria.  The Board notes that the claim was 
remanded in April 2008 in part to obtain treatment records 
from Dr. R.C. Griffith.  In an April 2008 letter, the RO 
requested that the Veteran complete and return an 
authorization and consent for the release of records from 
this medical providers.  The Veteran, however, did not 
respond.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An initial compensable rating for skin cancers involving the 
left neck, left upper arm, and the right forearm is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


